Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT O F FLO RIDA
                               CASE NO .18-cv-61581-KMW
                            (Bankruptcy Case No.16-16621-JKO)
  SONYA L.SALKIN,as Chapter7 Trustee for
  Darry/Edwin W illiam s,

         A ppellant,

  VS.

  DARRYL EDW IN W ILLIA MS,

         Appellee.


                                             O R DER

         This is an appealfrom a June 26,2018 orderentered in the bankruptcy action

  brought under Chapter 7 of the Bankruptcy Code by Debtor Darryl Edwin W illiams

  (1A ppeIIee''),In re Darry/Edwin Williams,No.16-16621-JKO (Bankr.S.D.FIa.). (BR DE
  212).1 The Bankruptcy Coud's orderoverruled the Trustee's ('
                                                             A ppellant'')objection to
  W illiams'claim ofexemption under11 U.S.C.j 522(d)(10)(C)(the 6
                                                                'Order''). Id. Forthe
  reasons setfodh below ,the Bankruptcy Coud's decision is affirmed.

         1.     BAC KG RO UND

         This bankruptcy appealturns on w hetherW illiam s'potential,yetto be determ ined

  payments under the NationalFootballLeague Player's Concussion Injury Litigation
  Settlement(the ''NFL Settlement')are exemptasa d'disability benefit''under11 U.S.C.j
  522(d)(1O)(C). The bankruptcy case commenced when Appellantfiled a Voluntary



  1AIlreferencesto the docketinthismatterare noted as''IDE   )'andalIreferencesto thedocketinthe
  bankruptcycaseare noted as''IBR DE ).'
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 2 of 15



  Petition forReliefunderChapter7 ofthe Bankruptcy Code on March 25,2016. (DE 13
  at10).
        ''Subjectto a few specific exceptions notrelevanthere,the filing ofa bankruptcy
  petition creates an estate com prised of'allIegalorequitable interest of the debtor in

  propedy as ofthe commencementofthe case.''' In re Daly,344 B.R.304,309 (Bankr.
  M.D.Pa.2005)(citing 11 U.S.C.j 541(a)(1)). t'Section 522(b)permits a debtorto claim
  cedain propedy interests exem ptfrom adm inistration by the trustee,eitherunderrelevant

  non-bankruptcy Iaw orthe federalexemptions Iisted in j 522(d).' Id. d
                                                                      tRule 4OO3(b)
  perm its a trustee,orotherpady in interest,to file an objection to the Iistofpropedy
  claimed asexemptwithin thirtydays ofitsfiling.'' Id. ''
                                                        The objectorm ustthen carrythe
  burden ofproducing evidence thatrebuts the presum ption thatthe claimed exem ption is

  valid.' Id.(ci
               ting Fed. R. Bankr. P.40O3(C)'
                                            , Fed. R. Evid. 3O1;accord Lampe v.
  Williamson (ln re Lampej,331 F.3d 750,754 (10th Cir.2003)).
        Appellant appeals the Order overruling the objections to W illiams' claimed
  exem ption on two grounds.Appellantfirstargues thatthe Bankruptcy Coud erred when

  itoverruled herobjectiontoW illiams'claim ofexemption because any benefits underthe
  NFL Settlementconstitute ''tod recoveries,'ratherthan ''disabilitybenefits.''(DE 17 at8).
  Second,Appellant argues that the Bankruptcy Courterred because,even if the NFL

  Settlementconstitutes a tddisability policy,''the Bankruptcy Coud should have found that

  the exemption was pursuant to Subsection 522(d)(10)(E) rather than Subsection
  522(d)(10)(C).Id.at21-22.




                                             2
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 3 of 15



         A. The Underlying NFL Settlem entLitigation

         As the Bankruptcy Coud notes in the O rder,the NFL Settlem ent''is an agreem ent

  betweenthe (NFL)...and itsplayers,zarising from dthe alleged effects ofm ildtraumatic
  braininjuryallegedly caused bythe concussive and sub-concussive impactsexperienced
  by formerNFL footballplayers.''' (BR DE 212 at3) (citing Class Action Settlem ent
  Agreement, https://-         .nflconcussionsedlement.com/Documents.aspx, at 1 (Iast
  updated June 18,2018)).3 Appellee DarrylEdwinW illiams''wasa playerinthe NFLfrom
  1992-2001forboth the CincinnatiBengalsand the Seattle Seahawks.' (BR DE 212 at3,
        The Bankruptcy Courtthoroughly sum m arized the relevantterm s ofthe Settlem ent

  Agreement:

                 Itis im podantto note thatthe Settlem entAgreem entexplicitly
                 carves out any policies under the League's Collective
                 Bargaining Agreement (CBAI;players must pursue claims
                 underthese d'O riginalPolicies''separately.4 The Settlem ent
                 Agreementfudherprovidesthatthe originalIawsuits'Ilsoughj
                 to hold the NFLParties responsiblefor...(failing)towarnand
                 protectthem from the Iong term health problem s associated
                 with concussions ....'Id.(em phasisadded).The Settlement
                 Agreem ent allows for a ''Monetary Award''for t  loualifying
                 Diagnoses m ade by properly credentialed physicians.'' Id.at
                 32. Those Qualifying Diagnoses include: (a) Level 1.5
                 Neurocognitive Impairment', (b) Level 2 Neurocognitive
                 Impairment'
                           , (c) Alzheimer's Disease'  , (d) Parkinson's
                 Disease'
                        ,(e)Death with Chronic Traumatic Encephalopathy
                 (CTEI;and (9 Amyotrophic LateralSclerosis (ALS). Id.


  2 'The SettlementAgreement provides thatdltlhe ' lsettlementClass''means aIIRetired NFL Football
  Players,Representative Claimantsand DerivativeClaimants.'' (BR DE 212 at3,n.1)(quoting Settl  ement
  Agreement).                                                                      '
  3i'TheIitigationtookplaceinthe Distri
                                      ctCourtforthe Eastern DistrictofPennsylvania.' (/d.,n.2)(citing In
  re NationalFootball League Player'  s Concussion /n/&ry Lit
                                                       .    igation,No.2:12-md-02323-AB,2014 W L
  11512626(E.D.Pa.Nov.12,2014)).
  4See genera//y Sections 2.1,13.3,18.1,18.5,and 18.6 ofthe SettlementAgreement.

                                                   3
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 4 of 15



                 The SettlementAgreem entprovides a Baseline Assessm ent
                 Program (BAP),5 whereby players can receive a ''baseline
                 assessmentexamination''from '
                                             toualified BAP Providers''(the
                 '
                 dproviders''
                            ). Id. at 20, 21. The exam includes: (1) a
                 neuropsychologicalexam thatm ustbe done by both a board-
                 cedified neuropsychologist and a board-cedified clinical
                 neuropsychologist'
                                  , and (2) a basic neurological exam
                 perform ed by a board-cedified neurologist. Id. In orderto
                 receive a qualified diagnosis for Level 1.5 or Level 2
                 Neurocognitive Im pairment,the diagnosis m ust be agreed
                 upon by both the neuropsychologistand the neurologist. Id.
                 In the event that no agreem ent is reached, the BAP
                 Adm inistratormay require that(1)the Providersreconvene to
                 come to a definitive conclusion,(2)anotherBAP examination
                 be completed,or(3)the matterbe referred to an uAppeals
                 Advisory Panel.'' Id. at 3O. The decision of the Appeals
                 Advisory Panelis t'finaland binding.''
                                                      6 Id. In the eventa player
                 receives a Q ualified Diagnosis,his ultimate com pensation will
                 depend upon both his age? atdiagnosis and his num berof
                 eligible seasons.8 The Settlem ent Agreem ent explicitly
                 provides that ''A1l Monetary Awards will be subject to
                 downward adjustments.''Id.at36.Inturn,ifaplayerreceives
                 a qualified diagnosis,he is very Iikely to receive a revised-
                 down M onetary Award. Ofcourse,in the eventthathe does
                 not receive a qualified diagnosis and has exhausted aII
                 appeals,he w illnotreceive any com pensation.

         (BR DE 212 at3-5).



  5Players may receive a Q ualified Diagnosis wi
                                               thoutpadicipating in the BAP,however,theircom pensation
  willautomaticallybe subjectto a 10% reduction.
  6 Notwithstanding this Ianguage,the Agreementdoes in factprovide a fudher appeals process,which
  includes Coud involvement' , however,because this stage was notreached in the Debtor's case,it is
  unnecessaryto delve into the details.
  7 See ExhibitA-5 to the Settl em entAgreement.W i   th regards to Level 1.5 or Level2 Neurocognitive
  Impairment, the Agreement provides a 30-39% reducti     on in com pensation across age cohods. For
  exam ple,a 55 year-old with Level2 Neurocognitive Impairmentwillbe eligible to recei
                                                                                     ve $950,000,while
  a 60 year-old with Level2 Neurocognitive Impairmentwillonly be eligible to receive $580,000.These
  discrepancies are non-linearand increase dramatically as one moves into the oldercohods.
  8See ExhibitA-5 to the Settlem entAgreement.The Agreementprovides a 10% reducti     on incom pensation
  forevery % yearreduction in eligible seasons.Forexam ple,a playerwith 4,5 eligible seasonswillreceive
  a 10% reduction in com pensation while a playerwith only 4 eligibl
                                                                   e seasons willreceive a 20% reduction
  in com pensation.

                                                    4
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 5 of 15



        II.     STANDARD O F REVIEW

        This Courthas jurisdiction overthis matterpursuantto 28 U.S.C.j 158(a)(1),
  which grants districtcourtsthe jurisdiction to hearappeals's
                                                             from finaljudgments,orders,
  and decrees.'' Thacker ?.SE Prop.Holdings,LLC,No.5:15-CV-O0183-M P-CJK,2016

  W L 6039204,at*3 (N.D.Fla.Mar.21,2016),aff'
                                            d sub nom.In re Thacker,678 F.App'x
  815 (11th Cir.2017). The districtcoud reviews de novothe Iegaldeterminations ofthe
  bankruptcy court,butthe courtreviews only forclearerrorthe bankruptcy court's factual

  findings.    See In      Mooney, 812 F.3d 1276, 1279 (11th Cir. 2016) (citing
  In re Cassell,688 F.3d 1291, 1294 (11th Cir.2012),certified question answered sub
  nom.Silliman v.Cassell,292 Ga.464,738 S.E.2d 606 (2013)). 'sThe objecting pady,
  here the (Tlrustee, bears the burden of proving that an exemption is improperly
  claimed.' In re Mooney,812 F.3d at1279.
                                        ,see also Fed.R.Bankr.P.40O3(c),
                                                                       'Fed.R.
  Bankr.P.8013. Because the Bankruptcy Coud was interpreting the applicability of a

  speci
      fic bankruptcy code provision to W illiams'claim ed exem ption,the issue here is

  prim arily a m atterofIaw ,which this Coud reviews de novo.

        111.    DISCUSSIO N

        In general,federalIaw governs bankruptcy. In re M ooney,812 F.3d at 1279.

  Typically,a debtorexem pts propedy from a bankruptcy estate underthe Bankruptcy

  Code. See 11 U.S.C.j 522(b)(1). Nonetheless,the Bankruptcy Code permitsstates to
  adopttheirown Iistsofexemptions. See id.j 522(b)(2). Florida hasgenerally opted out
  ofthe federalBankruptcy Code exem ptions and prohibits its debtorsfrom claim ing federal

  exemptions pursuantto Section 522(d). However, Florida Statute Section 222.201
  ddprovides an exception to thatgeneralrule,w hereby debtors m ay claim exem ptions under

                                            5
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 6 of 15



  Section 522(d)(10).' (BR DE 212 at 5) (citing 11 U.S.C.j 522(d)(10)'
                                                                     ,Fla,Stat.j
  222.201).
        Section522(d)(10)provides,in relevantpad,exemptionsforthe following:
        (10)The debtor's rightto receive-
               (C)a disability,illness,orunemploymentbenefit,
                                                            '
               (E)a paymentundera stock bonus,pension,profitsharing,annuity,or
               sim ilarplan orcontracton accountofillness,disability,death,age,orIength

               ofservice,to the extentreasonably necessary forthe supportofthe debtor

               and any dependentofthe debtor,unless-

                      (i)suchplanorcontractwasestablished byorunderthe auspices of
                      an insiderthatem ployed the debtor atthe tim e the debtor's rights

                      undersuch plan orcontractarose'
                                                    ,

                      (ii)such paymentison accountofage orIengthofservice;and
                      (iii) such plan orcontractdoes not qualify under section 401(a),
                      4O3(a),403(b),or408 ofthe InternalRevenue Code of1986.
        Atissue below was whetherthe proceeds from the Settlem entAgreem entfallinto

  eitheroftheseexemptions.$
                          'Asthe objecting party,theTrustee hasthe burdenofproving
  thatthe Debtoris notentitled to the claim ed exem ptions.'' In re Valentine,No.08-12074-

  JMD (Bankr.D.N.H.2009)(citing Fed.R.Bankr.P.4003(c)). Because the Bankruptcy
  Coud found that''the Settlem entAgreem entprovidesdisability benefits which are exem pt

  underSubsection (C),''(BR DE 212 at5),the Coud found ''no need to assesswhether
  the benefitsare exemptunderSubsection (E).''Id.


                                            6
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 7 of 15



        The Bankruptcy Coud and the Padies aIIagree that- although thousands of

  form erNFL players are partofthe NFL Settlem entIitigation- w hetherthe NFL Settlem ent

  payments constitute exempt assets under Section 522(d)(10) is an issue of first
  im pression.

            A.The NFL Settlementpayments are exem ptunderSection 522(d)(10)(C)
        The plain Ianguage ofSection 522(d)(10)(C)requires thisCoud onlyto determine
  w hetherany paym entAppellee receives pursuantto the NFL Settlem entis a S
                                                                           sdisability

  benefit,''as the Bankruptcy Coud determ ined. Afterthoroughly reviewing the Padies'

  subm issions,the record from the Bankruptcy Coud below ,the pedinentpodions ofthe

  NFL Settlem ent Iitigation record, and relevant case Iaw, this Coud finds that the

  Bankruptcy Coud did noterrwhen itfound thatany paym entAppellee receives pursuant

  tothe NFL SettlementagreementisfullyexemptunderSection 522(d)(10)(C).
        The only case on w hich Appellantrelies to supportthe contention thatthe NFL

  Settlementpayments are notexemptis Chesley B.Woodard,526 B.R.888,895 (M.D.
  Fla.2014). Appellantalso relied heavily on Chesley below,and the Bankruptcy Court
  rejected its applicability. In Chesley,the coud analyzed whetherproceeds from a tort
  claim settlementwould be exemptunderSection 522(d)(10)(C)and held thatd
                                                                        lforthe
  exemption to apply ...itmustbe establishedthat(1)the proceedsare disability income
  benefits and (2)these benefits are undera policy.'' Chesley,526 B.R.at895.The court
  in Chesley reviewed the specific facts ofthe settlem entagreem entatissue and held that

  the benefitswere notexemptunderSection522(d)(10)(C)because Chesleydid notshow
  thatthe benefits were disability income derived from a disability policy. Id.at896.



                                             7
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 8 of 15



         The decision in Chesley is notdeterm inative,oreven persuasive,precedentfor

  determ ining this case,firstand forem ost because the courtthere w as interpreting an

  entirely separate exem ption provision underFlorida law .9 Florida Statute Section 222.18,

  states that d'Idlisability income benefits under any policy or contract of Iife, health,
  accident, or other insurance of whatever form , shall not in any case be Iiable to

  attachm ent,garnishment,orIegalprocess in the state,in favorofany creditororcreditors

  of the recipient of such disability incom e benefits, unless such policy or contract of

  insurance was effected forthe benefitofsuch creditororcreditors.'' Fla.Stat.j 222.18.
  This provision is clearly m ore narrow than the provision at issue here,which exem pts,

  broadly and w ithout qualification, a debtor's right to receive '1a disability, illness, or

  unemploymentbenefit.''11 U.S.C.j 522(d)(10)(C).
         Beyond the textualdifferences between the Florida exem ption provision and the

  exem ption claim ed here underSection 522,Chesley also involved a very differentsetof

  facts than those before the Bankruptcy Coud in this case. The debtor in Chesley had

  beeninjured inacarcrashandsoughttoexemptthe proceedsofa settlementagreement.
  Ches/ey,526 B.R.at889.The settlementagreem entwas inthe form ofa generalrelease

  of aII claims against a third pady as consideration for a paym ent to Chesley of

  1$$1,200,000.00 ...forChesley's injuries sustained from the collision,as Iostearning
  capacity,pastm edicalexpenses,future medicalexpenses and pastIostw agesorearning

  capacity.'' Id.(quotations omitted). In shod,Chesley involved a carcrash where the


  9NeitherPady has everargued,here orin the bankruptcy proceedings,thatany potentialpaymentunder
  the NFLSettlementisexem ptundera Florida statute. Instead,Appellee hasconsistentlyasseded thatany
  paymentwould beexemptunderSection522(d)(10)(C)or(E)ofthe FederalBankruptcyCode.
                                                 8
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 9 of 15



  padies were (apparently)strangers'
                                   ,the settlementin Chesley did notarise outofan
  em ployer-em ployee relationship'
                                  ,the settlem ent only involved one individual'
                                                                               , and the

  Iitigation and resulting release involved a paymentforinjuries thatChesley had already
  sustained. Id.

         This case,on the otherhand,involves a unique,em ployer-em ployee relationship

  thatspanned,formostclass m em bers,m ultiple years. Formany players,the occupation

  involved constantphysicalcontactwith othersim ilarly em ployed players,Ieading to the

  injuries that are the subject of the NFL Settlement. There are thousands of class
  m em bers underthe NFL Settlem ent,m any ofwhom ,Iike Appellee,have notyetreceived

  any paymentand m ay neverreceive any paym ent unless,unfodunately,they develop

  one ofthe specific neurocognitive disabilities outlined in the NFL Settlem ent.

         The BankruptcyCoud rejectedAppellant's relianceon Ches/eyand explained that,
  unlike the settlement agreement in that case, dlltlhe Settlement Agreement Ehere)
  establishes a new and separate poolof funds,distinct from those established in the

  O riginalPolicies,and the Ianguagew ithin the Settlem entAgreem ent,along with its overall

  structure, is undeniably indicative of a disability policy.'' (BR DE 212 at 7). The
  Bankruptcy Coud reasoned that S
                                'ljhe SettlementAgreementdescribes the Debtor's
  injuryasa'Level1.5orLevel2 NeurocognitiveImpairmenti'adneurocognitiveimpairment'
  fallsw i
         thin even the narrowestinterpretation ofthe word tdisability.'' Id. The Bankruptcy

  Coud also noted the fact that''com pensation is directly Iinked to a player's Iength of
  em ploym ent.''lo Id. Based on aIIofthese facts,the Bankruptcy Coud concluded that


  10The Orderalso notesthat'the SettlementAgreementincludesa secti  on entitled:'How does the num ber
  ofseasons a retired playerplayed affecta monetary award'?'This section provides a 'numberofeligible

                                                  9
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 10 of 15



   ''ltlhe SettlementAgreementproceeds are notsimple,guaranteed payments,butrather
   carefully tailored com pensation schem es, consistent w ith and indicative of disability

   policies.''Id.

          The Bankruptcy Coud gave a detailed explanation ofw hy itfound- based on the

   specific facts before it- that the NFL Settlem ent payments constituted a udisability

   benefit''underSection522(d)(10)(C).The BankruptcyCoudfound the ''mostimpodantll''
   factor to be dd
                 the overallstructure of the Settlem ent Agreement and the m edical

   procedures in place to filterclaims''because l
                                                dltlhe SettlementAgreementrequires that
   injured padies be diagnosed by qualified medicalprofessionals before they may be
   eligible forbenefits ...(and)provides fora Baseline AssessmentProgram whereby
   padies m ay receive an initialm edicalscreening.'' Id. ''Contrary to a traditionaltod claim

   settlem ent, whereby aggrieved padies are autom atically and indiscrim inately paid a

   Iump-sum ,the SettlementAgreementrequires players to jump through a multitude of
   proceduralhoopsinordertogain aqualifieddiagnosis,afterwhichtheirclaim issubjected
  to additionaldifferentiationand Iim i
                                      tations.''Id.at7-8 (emphasis in original).
          Moreover,the Bankruptcy Courttook into accountthe factthat(1)''lulnderthe
   Settlem entAgreem entschem e,com pensation is neverguaranteed,and there is always

   a possibility that players do not receive a Monetary Award,'' (2) 'the Settlement
  Agreementdoes notjustinclude the Debtor,buthundreds and potentially thousands of
  former NFL players'' and (3) ''the Settlement Agreement establishes a 'policy' to


  seasons' matri x, showing that the Ionger a player's em ployment tenure, the higher his potenti      al
  com pensation,Additionally,Exhibit5 includes a section entitled:'How doesthe age ofthe retired playerat
  the time offirstdiagnosis affecta monetary award'?'This section provides an age-cohod matrix,which
  showsthatolderpl
                 ayersareonlyeligibleforasignificantly reduced MonetaryAward.' (BR DE 212 at7).
                                                   10
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 11 of 15



   adjudicateeach individualclaim on itsmeritsinorderto determinewhethercompensation
   is w arranted.' Id.at8. Based on these factors,this Courtagrees with the Bankruptcy

   Coud's conclusion that the NFL Settlem ent dlis vastly di
                                                           fferent from a traditionalclass

   action tod claim settlement,where no m atter the size of the class,payouts are fully

   determined ex-ante (because) Ehlere ...the amountofcompensation (ifany)is onlyfully
   determ ined ex-post,afteralIofthe proceduralhurdles have been overcome.'' Id.

             As the Padies and the Bankruptcy Coud aIIrecognized,there appears to be no

   case Iaw interpreting this provision ofthe Bankruptcy Code in the context ofthe NFL

   Settlem entIitigation,oreven anotherIarge settlem entclass invol
                                                                  ving a com plex paym ent

   schem e based on an em ployer-em ployee relationship and m edicalneeds arising from

   such em ployment. However,two cases- while notfrom the Eleventh Circuitand thus not

   binding- are persuasive and relevantto this Coud's decision thatany paym entunderthe

   NFL SettlementisexemptunderSection 522(d)(10)(C).
             Inre Daly,344 B.R.304,315 (Bankr.M.D.Pa.2005)involveda trustee'schallenge
  to various claim ed exem ptions,including an exem ption underthe sam e provision here for

   potentialfuture paym ents from Iitigation overan insurance policy. ln Da/y,the trustee

   had argued that'
                  titisnotproperforDebtorto utilize jj 522(d)(10)(E)(and)522(d)(10)(C)
   . . .   asthe basis ofexem pting his interests in causes ofactions based on alleged breach

   ofcontractviolations.'' Id.The coud disagreed and foundthat''ljhe mere factthatthere
   is a dispute asto the ownership ofan assetdoes notchange the nature ofthe exem ption

   (because)(tlhe onlyissuethe Coud mustconcernitselfwithiswhetheran exemption has
   been properly claim ed in any resultant recovery that m ay arise from the m atter being

   Ii
    tigated.'' Id. The coud also explained that'
                                               dthe Iegaltheories a debtorm ay rely upon in
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 12 of 15



   orderto substantiate an ownership interestdoes notdetractfrom his ability to assed a

   properexem ption claim based on his respective interestin the assetin dispute.' Id.Thus,

   'Ithe factthat(the)Debtormay have chosen to em ploy a breach ofcontracttheory to
   Iegitim ize his propedy rights in a padicularassetis inconsequential.''Id.ldW hatis material

   to (a court's)inquiry is whetherthe substance ofany recovery he may reap from these
   variouscauses ofaction m ay be properlyexem pted underapplicable Iaws.''Id.The court

   then found that''ljhe only issue relevantto Debtor's reliance on j 522(d)(10)(C) is
  w hetherhis recovery actually represents a disability paym ent.To the extentthatitdoes,

  the Coud finds Debtor's exem ption claim to be proper.'' Id.at318.

          Here, the fact that Appellee's potential paym ent under the NFL Settlem ent

   agreementarises outofthe ùdlegaltheory''ofclass Iitigation is notdispositive because,as

  the court in Da/y noted,the realissue is whether 'his recovery actuall
                                                                       y represents a

   disability paym ent''orbenefi
                               tunderthe statute. Id. The Bankruptcy Coud found thatany

   paym ents underthe NFL Settlem entwould,in fact,consti
                                                        tute a disability benefitand this

   Coud agrees with thatholding.ll

          The second case this Coud finds instructive is In re Hanh Hieu Dang,473 B.R.

   218,22O (Bankr.W .D.Mich.2012).Inthatcase,thedebtor'sustainedajob related injury
   (Ioss ofa fingerand pad of his handl''and hired an attorney to handle his worker's


   41ThisCoud also agreeswith the Bankruptcy Coud's view that'ltlhe factthatthe Settl
                                                                                    ementAgreement
   explici
         tly carves outaIIother non-settlementrelated benefits is ofIittle signi
                                                                               ficance ...because ithas
   created aNew and SeparateDisabilityPolicy.' (BR DE 212at8)(emphasis inori
                                                                           ginal).The Bankruptcy
  Coud noted that''the carefuland repetitive Ianguage used to carve outthe OriginalPolicies is indicative of
  the drafters'concern forthe Settlem entAgreem ent's striking sim ilarities to traditionaldisabili
                                                                                                  ty policies.
  Moreover,focusing on the SettlementAgreem ent's intentto carve outthe OriginalPolicies missesthe point:
  the Settl
          ementAgreementestablishes a separate poolofm oney,and m orespecifically,a new andseparate
   disabilitypolicy,wherebyinjured padiescan receivecompensation.' Id.
                                                      12
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 13 of 15



   compensation claim based on the injury. Hanh Hieu Dang,473 B.R.at 220. '(A)
   redem ption agreem entwas entered into by the Debtor,his em ployerand its insurance

   carrier.'' Id. '$The agreementdocumented thatthe Debtorhad received injuries,thata
   dispute existed, and that the padies settled the dispute for a Ium p sum paym ent of

   $193,143.60.''Id.The debtorclaimed an exem ption ofaIIofthe worker's compensation

  funds under11 U.S.C.j 522(d)(10)(C)and (d)(11)(E). Id.at221.
         The coud held thatùdlllumpsum worker'scompensation awards maybe exem pted
   under11 U.S.C.j 522(d)(10)(C)when the funds have notyetbeen received atthe time
  the debtor files his petition for relief under the Bankruptcy Code.'' Id. (citing
   ln re Williams,181B.R. 298 (Bankr. W .D. Mich. 1995),
                                                       ' Szybist B. Michael (ln re
   Michael),262 B.R.296,298 (Bankr.M.D.Penn.2001)). The coud found that''lblased
   uponthe plain meaning of11 U.S.C.j 522(d)(10)(C),whichstatesthatthe fdebtor'sright
   to receive ...a disability,illness,orunem ploym entbenefit'm ay be exem pted,i
                                                                                fthe award

   is considered a disability benefit,the Debtor's settlem entfunds .      are exem pt . . .

   under11 U.S.C.j 522(d)(1O)(C)and/or11 U.S.C. j 522(d)(11)(E).'' Id.at 221-22
   (citing 11 U.S.C.j 522(d)(10)(C)'
                                   ,United States 1.Ron PairEnters.,Inc.,489 U.S.235,
   241 (1989)(finding thatifa statute's Ianguage is plain and unambiguous,itshould be
   enforced in accordance with its terms)(em phasis in originall).The courtalso foundthat
   it''need notexplicitly determ ine whetherthe award constituted a disability benefit,a Ioss

   offuture earnings,oracombinationofboth ...Ibecause)(rlegardlessofcharacterization,
  the entire aw ard is exem pt.'' Id.n.1.

         As in Hanh Hieu Dang,Appellee in this case is entitled to an exem ption forany

   paym ents underthe NFL Settlementbecause they constitute a disability benefi
                                                                              t. Itdoes

                                              13
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 14 of 15



   notm atterthatthe ''
                      disability benefit''arose from Iitigation, Al
                                                                  though the debtorin Hanh

   Hieu Dang received paym entfrom a settlem ent,the underlying rightto paym entwas a

   disability benefi
                   t underhis worker's com pensation claim . And w hile this case does not

   presenta worker's com pensation claim ,the facts are analogous because they involved

   employer-employee Iitigation arising outofpotentialinjuries sustained during the class
   m em bers'course ofem ploym ent. Despite the factthatthe NFL Settlem entpaym ents are

   a productofIitigation and a carefully brokered agreem ent,the characterofthe paym ents

   is athead a disability benefit,as evidenced by aIIofthe factors cited by the Bankruptcy

   Coud and discussed atlength above. Thus,this Courtfinds thatthe Bankruptcy Court

  was correctwhen itdeterm ined thatany NFL Settlem entpaym entto Appellee is exem pt

   underSection 522(d)(10)(C).
         Because this Courtagrees w ith Appellee thatthe Bankruptcy Coud did noterrby

  findingthe NFLSettlementpaymentto beexemptunderSection 522(d)(1O)(C),this Coud
   need not analyze whether any NFL Settlement payment is exem pt under Section

   522(d)(10)(E). Appellantargues thatbecause the exem ption underSubsection (E)is
   Iim ited 'to the extent reasonably necessary for the suppod of the debtor and any

  dependentofthe debtor,''and therefore m ay be 'substantially Iess''than the exem ption

   underSubsection (C),this Coud should remand this matterto the Bankruptcy Coud to
  determine ''the allowable exemption underSubsection (E).' (DE 17 at22).
         Appellantcites to no case Iaw to suppod the contention thatthis Coud should or

  could rem and this matterto the Bankruptcy Coud to determ ine an exem ptam ountunder

  Subsection (E). Indeed,the Coud notes thatcrafting such a remedy appears to be
  unfeasible given the factthatitis unknow n to aIIpadies involved w hetherAppellee will

                                             14
Case 0:18-cv-61581-KMW Document 26 Entered on FLSD Docket 03/26/2019 Page 15 of 15



   everqualify fora payment,how m uch any such paym entwould be,how m uch ofthe

   payment Appellee would need for suppod should he ever develop one of the

   neurocognitive disabilities in the NFL Settlement,and how m any orwho his dependents

   m ay be atthattime.12

           Accordingly, this Coud agrees with the Bankruptcy Coud's finding that any

   payments underthe NFL Settlementare exemptunder11 U.S.C.j 522(d)(10)(C).
           IV.    CONCLUSIO N

           Forthe reasons setfodh above,itis O RDERED A ND ADJUDG ED that:

                  The Bankruptcy Coud'sorderoverruling theTrustee'sobjectiontoW illiams'
                  claim ofexem ption is AFFIRM ED.

           (2)    TheClerkisdirectedtotransmitacopyofthisOrdertothe BankruptcyCoud
                  and CLO SE this case foradm inistrative purposes.

           DO NE AND O RDERED in cham bers in M iam i, Florida,thi                     day of M arch,

   2019.


                                                         KAT E        M .W ILLIAM S
                                                         UNITED       ATES DISTRICT JUDG E




   12Moreover,this Courtdoes notfind Appellant's argumentregarding an evidentiary hearing pursuantto In
   re Wegrzyn,291B.RE2,9 (Bankr.Mass,2003)to be persuasi
                                                       ve.Appellantsuggeststhatthe Bankruptcy
  Coud should be requlred to $(allocatenany paym entunderthe NFL Settlementbetween udisability and any
  non-disability elements.'To the extentAppellantsuggests thatthe Bankruptcy Courtcarve outa present
  value podionofany NFL Settlementpaymentthatis meantto coverAppellee's potenti   al future ''disability'
                                                                                                        '
  as opposed to any portion ofthe paym entthatmay be intended as com pensation fordItod,,claims,such
  requestis untenable.Afterthis Coud's thorough review ofthe underlying NFL Settlem entagreement,i      t
  does notappearthatthere would be any means orauthori   ty to do so.

                                                   15
